                                          Case 4:15-cv-01247-HSG Document 79 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASHTON WOODS HOLDINGS L.L.C., et                    Case No. 15-cv-01247-HSG
                                         al.,
                                   8                                                         ORDER
                                                         Plaintiffs,
                                   9
                                                 v.
                                  10
                                         USG CORPORATION, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court intends to impose time limits on each party at trial. Each party is DIRECTED

                                  14   to submit with their pretrial filings (1) the projected duration of the direct examination of each of

                                  15   its witnesses; (2) the anticipated duration of the cross-examination of each of the other party’s

                                  16   disclosed witnesses; (3) the total number of hours projected (i.e., the sum of categories (1) and

                                  17   (2)); and (4) the estimated number of hours they expect their case to take (including opening,

                                  18   direct and cross examinations, and closing). These estimates should be realistic, not padded, and

                                  19   the Court ultimately will independently determine a reasonable hours limit assuming maximum

                                  20   efficiency by the parties in scoping and presenting their cases.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: 3/8/2021

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
